                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION


       Vincent Brown,                                  )             CIA No.: 5:19-cv-01539-RMG
                                                       )
                               Plaintiff,              )
                                                       )
               v.                                      )                     ORDER
                                                       )
       Lt. Oscar Levels; Sgt. McColough;               )
       Asst. Dental A. Ridgeway; Mr. McClurry;         )
       Associate Senior Warden Kendall; Captain        )
       Loyd; C/O Friarson; C/O Carmen Jackson;         )
       Captain McCullough; Mental Health Tech          )
       Rosa Privitt; Mental Health Tech Mojo; and       )
       Mental Health Ms. Fox                           )
                                                       )
            Defendants. )
       ~~~~~~~~~- )


       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 77) recommending the Court deny Plaintiffs motion for temporary restraining order.

(Dkt. No. 34.) For the reasons set forth below, the Court adopts the R & Ras the order of the Court

to deny Plaintiffs motion for temporary restraining order.

L      Background

       Plaintiff, Vincent Brown, proceeding pro se, filed an action alleging violations of his

constitutional rights pursuant to 42 U.S.C. § 1983. The matter before the Court is Plaintiffs motion

for temporary restraining order, filed on August 30, 2019. (Dkt. No. 34.) On September 23 , 2019,

Plaintiff was transferred from Lee Correctional Institute to the Broad River Correctional Institute.

(Dkt. No. 1-5 at 5.) (Dkt. No. 1-4 at 19.) Plaintiffs motion alleges that Lieutenant Levels, Sergeant

McColough, Assistant Dentist Ridgeway, and C.O. Officer McClurry retaliated against him. (Dkt.

No. 34-1 at 1.) In addition, he contends that he has not been given shower time three times per
week; that he is eating cold food; he is not permitted to go to the law library; and he is denied

outside recreation, mental health and medical services, and cleaning supplies. (Id.) Specifically

Plaintiff requests the following relief:


        "(l)Termination or resignation of Lieutenant Levels from SCDC, (2) Temporar[ily]
        restrain the named Defendants Sgt. McColough, Lieutenant Levels, and C.O. McClurry at
        least 90 to 120 days and (3) Court order the Plaintiff to be mentally screen[ed] [for a]
        diagnosis." (Dkt. No. 34 at 3.)

         The Magistrate Judge issued an R & R denying Plaintiffs motion for temporary

restraining order on September 25, 2019. (Dkt. No. 77.)


II.     Legal Standard

        A.     Report and Recommendation

        The Magistrate Judge makes only a recommendation to this Court that has no presumptive

weight. The responsibility to make a final determination remains with the Court. See Mathews v.

Weber, 423 U.S. 261, 270-71 (1976). The Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(1 ). This

Court must make a de nova determination of those portions of the R & R Plaintiff specifically

objects. Fed. R. Civ. P. 72(b)(2). Where Plaintiff fails to file any specific objections, "a district

court need not conduct a de nova review, but instead must only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation." Diamond v. Colonial Life

& Accident Ins. Co., 416 F .3d 310, 315 (4th Cir. 2005) (internal quotation omitted). "Moreover,

in the absence of specific objections to the R & R, the Court need not give any explanation for

adopting the recommendation." Wilson v. S.C. Dept ofCorr., No. 9:14-CV-4365-RMG, 2015 WL

1124701, at *1 (D.S.C. Mar. 12, 2015).        See also Camby v. Davis, 718 F.2d 198, 200 (4th

Cir.1983). Plaintiff did not file objections in this case, and the R & R is reviewed for clear error.




                                                      2
       B.      Temporary Restraining Order

       The substantive standard for granting either a temporary restraining order or a preliminary

injunction is the same. Dyke v. Staphen, No. CV 6:18-402-TMC-KFM, 2018 WL 2144551 , at *1

(D.S.C. Apr. 19, 2018). A preliminary injunction or a temporary restraining order is warranted

when the movant demonstrates four factors : (1) the movant's likelihood of success on the merits,

(2) whether the movant will face irreparable harm in the absence of preliminary relief, (3) whether

the balance of equities favors preliminary relief, and (4) whether injunctive relief is in the public

interest. Winter v. Nat. Res. Def Council, Inc., 555 U.S. 7, 20 (2008).


III.   Discussion

       Upon a review of the R & Rand the parties' arguments, the Court finds the Magistrate

Judge ably addressed the issues and correctly concluded that Plaintiffs motion should be denied.

Plaintiff does not demonstrate a likelihood of success on the merits. He alleges that Lieutenant

Levels has other actions pending in Greenville, South Carolina that demonstrate an aggression and

bad temper toward inmates with mental health issues. (Dkt. No. 34 at 4.) Yet, these allegations are

not sufficient to demonstrate a likelihood of success on the merits in the instant case. In addition,

Plaintiff has not demonstrated irreparable harm. He indicates he is "repeatedly harassed,

approached by inmates and staff in a violent manner, and tone [sic] threatening to inflict harm."

(Dkt. No. 34 at 4.) Further he alleges that he has not been properly evaluated or classified as to

his mental capacity. (Id.) Yet, these allegations are moot as to the Court' s determination of the

instant motion because Plaintiff indicates he was transferred to a different facility on September

23 , 2019, three weeks after he filed the instant motion. (Dkt. No. 1-5 at 5.) (Dkt. No. 1-4 at 19.)

The Court agrees with the R & R of the Magistrate Judge that Plaintiff has failed to demonstrate

the balance of equities tip in his favor or that a temporary restraining order is within the public



                                                     3
interest. The primary purpose of injunctive relief is to preserve the status quo pending a resolution

on the merits. Wetzel v. Edwards, 635 F.2d 283 , 286 (4th Cir. 1980). The issuing of a temporary

restraining order in this instance would change the status quo before the parties have an opportunity

to litigate this case. Plaintiffs allegations do not demonstrate exigent circumstances eixt that

require the Court to issue a temporary restraining order.

       IV.       Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R of the Magistrate Judge (Dkt.

No . 77.) as the order of the Court and DENIES Plaintiffs motion for temporary restraining order.

(Dkt. No. 34.)

       AND IT IS SO ORDERED.


                                                      Richard Mark Gergel
                                                      United States District Court Judge

Octoberd     2019
Charleston, South Carolina




                                                     4
